Citation Nr: 1215540	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-22 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a lumbar disc with myofascial syndrome and facet joint osteoarthritis. 

2.  Entitlement to an initial rating higher than 10 percent for left patellofemoral pain syndrome. 

3.  Entitlement to an initial compensable rating for right patellofemoral pain syndrome. 

4.  Entitlement to an initial compensable rating for de Quervains of the left wrist with compartment release.  

5. Entitlement to an initial compensable rating for residuals of a talus fracture.

6.  Entitlement to service connection for costochondritis.





REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2001 to August 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the August 2008, the Veteran requested a Board hearing.  Hearings were scheduled in April 2011 and in August 2011.  In August 2011, the Veteran filed a motion to reschedule the hearing, because she was deployed to Afghanistan.   The Board granted the Veteran's motion to reschedule in September 2011. 

Although a hearing was scheduled on April 4, 2012, there is no record that the Veteran was given notice of the hearing.  



Accordingly, to ensure due process, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Regional Office.   Timely notice of the scheduled hearing should be documented.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


